ORDER

PER CURIAM.
Travis Hanneken (“Movant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant entered Alford *544pleas to a felony charge of driving while intoxicated and to misdemeanor charges of careless and imprudent driving and driving while license revoked. He was sentenced as a prior and persistent offender to a term of five years imprisonment for the driving while intoxicated charge.
On appeal, Movant argues that the court erred in denying his motion for post-conviction relief without an evidentiary hearing. He alleges that because there is no transcript of the plea hearing due to a faulty sound recording, the motion court was unable to review whether a factual basis existed for his plea of guilty.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. Helmig v. State, 42 S.W.3d 658, 665-66 (Mo.App. E.D.2001). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).